        Case 7:19-cr-00497-NSR Document 241 Filed 05/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                                                   5/10/2021

                                                          19 cr 497 (01) (02) (04) (05) (09)
       -against-
                                                                       (NSR)
NACHMAN HELBRANS, MAYER ROSNER,
                                                                      ORDER
JACOB ROSNER, MATITYAU MOSHE MALKA,
and MORDECHAY MALKA,

                       Defendants.
NELSON S. ROMÁN, United States District Judge:

       In March 2021, the Court granted the applications of pro se Defendants Nachman Helbrans

(01), Mayer Rosner (02), Matityau Moshe Malka (05), and Mordechay Malka (09) for laptop

computers to be purchased with CJA funds that they can use to prepare their respective defenses.

(ECF Nos. 205 and 218). On May 7, 2021 pro se Defendants Nachman Helbrans (01) and

Mordechay Malka (09) filed pro se motions regarding, inter alia, (1) the status of pro se

Defendants’ access to means necessary for defense preparation, (2) the Government’s failure to

disclose certain discovery, and (3) in-person arraignment on the superseding indictment. (ECF

Nos. 235 and 237, respectively.)

       1. Access to Laptops

       During a status conference with some of the Defendants on May 7, 2021, the Court was

informed that a month prior, stand-by counsel for Nachman Helbrans, Bruce Koffsky, had

identified an appropriate laptop computer model in consultation with the Government and

Westchester County Jail. Mr. Koffsky is directed to inform the Court in wring on or before

May 11, 2021 of the laptop with the requisite configuration that was deemed appropriate.

       During the May 7, 2021 conference, the Court further ordered all standby counsel to

procure compliant laptops for their respective Defendants and deliver those laptops to the
         Case 7:19-cr-00497-NSR Document 241 Filed 05/10/21 Page 2 of 2




Government by 12:00 P.M. on Tuesday May 11, 2021 with all necessary programs and/or defense

materials pre-loaded on the laptops. Standby counsel for pro se Defendant Mordechay Malka (09)

filed a letter motion for an extension of time to deliver Mr. Malka’s laptop to the Government due

to delays from the vendor. (ECF No. 239.) The time for standby counsel to deliver their

respective laptops to the Government is hereby extended to May 14, 2021.

       2. Government Productions

       The Government is reminded of its ongoing obligations to produce discovery, is directed

to provide the Court with a list of discovery already produced, and is further directed to provide

the Court with updated production lists as additional discovery is produced.

       To the extent that Defendants seek 3500 material, such materials are not subject to

disclosure at this time. 3500 material shall be produced prior to trial.

       3. In-Person Arraignments

       The four pro-se Defendants as well as Defendant Jacob Rosner (04) have requested in-

person arraignments on the superseding indictment. The Court is in the process of scheduling these

in-person appearances.

       As the Court indicated during the May 7, 2021 conference, counsel are directed to confer

with their respective Defendants regarding the purpose and process of an arraignment.

                                                 ***

       The Clerk of Court is directed to terminate the motions at ECF Nos. 233, 237, 238, 239.

       Standby counsel are directed to mail a copy of this order to their respective Defendants and

to file proof of service on the docket.

Dated: May 10, 2021
       White Plains, NY




                                                  2
